Citation Nr: 1015554	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  01-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

1. Entitlement to service connection for claimed arthritis.

2. Entitlement to service connection for a claimed bilateral 
ankle disorder. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1979.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

In December 2003, August 2004, November 2005 and November 
2006, the Board remanded the matters on appeal for additional 
development.  

The Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in September 2002.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

Unfortunately, the Veteran's claims of service connection 
must once again be remanded.  

While the claims were at the RO and after the May 2008 
Supplemental Statement of the Case was issued, additional 
pertinent evidence was associated with the claims file.  

In a July 2008 treatment record, an orthopedic surgeon at VA 
stated that he believed the degenerative changes in the 
shoulders, ankles, and knees were related to the accident in 
1979 (in service).  The orthopedic surgeon indicated that 
these changes were found on a recent bone scan.  

The RO did not issue a Supplemental Statement of the Case 
after receipt of this evidence.  Under 38 C.F.R. § 19.31, a 
Supplemental Statement of the Case must be furnished to the 
Veteran when additional pertinent evidence is received after 
a Statement of the Case or the most recent Supplemental 
Statement of the Case has been issued.  See also 
38 U.S.C.A. § 7105 (West 2002).  As these requirements have 
not been satisfied, a remand is required in order to ensure 
due process to the Veteran.  

The Board finds that another medical examination is 
necessary.  The July 2008 treatment record by the orthopedic 
surgeon at VA indicates that the degenerative changes in the 
shoulders, ankles, and knees might be associated with an 
event in service.  This new evidence warrants an examination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The medical evidence previously did not establish that the 
Veteran had degenerative changes of the ankles, knees or 
shoulders.  See the October 1978 x-ray examination of the 
ankles which was negative; VA x-ray examinations dated in 
April 2003, December 2004, August 2005, and January 2006 
which did not detect arthritis in the ankles, hands, or 
knees; and the January 2006 VA examination report which only 
shows diagnoses of degenerative joint disease of the lumbar 
and cervical spines.  

The RO should make an attempt to obtain any VA treatment 
records dated from January 2009 from the VA healthcare 
system.  VA has a duty to seek these records.  38 U.S.C.A. § 
5103A(b)(1). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to obtain all records of the Veteran's 
treatment of arthritis and an ankle 
disability from the VA Healthcare System 
dated since January 2009.  

2.  Then, the RO should schedule the 
Veteran for an examination to determine 
the nature and likely etiology of the 
claimed bilateral ankle disorder and 
arthritis of the joints including the 
shoulders, ankles, and knees.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current disability of the bilateral 
ankle disability and arthritis of the 
joints including the shoulders, ankles, 
and knees is medically related to disease 
or injury in service.  The examiner 
should provide a rationale for the 
opinions. 

3.  Following completion of all indicated 
development, the RO should readjudicate 
the issues remaining on appeal in light 
of all the evidence of record.  If any 
benefits remaining on appeal are denied, 
a Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative. They should be 
afforded a reasonable opportunity for 
response.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


